DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

FRANK LODATO, as Successor Personal Representative of the Estate of
 Walter Brauer, TAMMY BLOUNT, as Personal Representative of the
 Estate of Raymond Blount, and KATRINA GERHART, as Successor
      Personal Representative of the Estate of Frances Gerhart,
                            Appellants,

                                   v.

  R.J. REYNOLDS TOBACCO COMPANY and PHILIP MORRIS, USA.,
                          INC.,
                        Appellees.

                            No. 4D16-2380

                            [August 3, 2017]

  Appeal from the Circuit Courts for the Nineteenth Judicial Circuit in
and for Martin, St. Lucie, and Okeechobee Counties; William L. Roby,
Judge; L.T. Case Nos. 43-2008-CA-000-82; 56-2008-CA-000-169, 56-
2008-CA-000-206, and 09009999CAAXMX.

   Victor Swift, Donald W. Watson and Chanthina Bryan of Gary,
Williams, Parenti, Watson & Gary, P.L.L.C., Stuart, for appellants.

   John P. Wiederhold of Wiederhold, Moses, Kummerlin & Waronicki,
P.A., West Palm Beach, and Charles R.A. Morse of Jones Day, New York,
New York, for appellee R.J. Reynolds Tobacco Company.

   Geoffrey J. Michael of Arnold & Porter Kaye Scholer, LLP, Washington,
D.C., for appellee Philip Morris USA Inc..

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                          *         *        *
   Not final until disposition of timely filed motion for rehearing.